Citation Nr: 1107987	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-34 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD), asthma, and bronchitis, to include as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the Veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that additional development is necessary prior to further appellate review.  Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claim.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In this case, the Veteran contends that he has a lung condition, to include chronic obstructive pulmonary disease, asthma, and bronchitis, that is due to his military service, to include exposure to Agent Orange and exposure to gunpowder residue as an artilleryman in Vietnam.  

The Veteran's service treatment records do not indicate treatment for any lung disability in service.  His separation examination, dated in October 1969 indicates that the Veteran was found to be normal in all respects.  

After service, the Veteran has been diagnosed with chronic obstructive pulmonary disease and has been placed on home oxygen and inhalers.  The Veteran was also noted to have smoked and, a January 2003 treatment note indicated an assessment of severe COPD on the basis of smoking and possibly underlying asthma.

In support of his claim, the Veteran submitted several reports of his treating physicians.  A reports dated in October 2004, D. Striggles, a nurse practitioner, indicated that the Veteran has severe lung obstructive lung disease and that he is oxygen dependent.  The report  noted that the Veteran served in Vietnam and, while on active duty, was exposed to external irritants such as gunpowder residue and other agents.  The report then found that it was more likely than not that the Veteran's exposure to external irritants while on active duty contributed to his severe lung disease.  An October 2003 statement from the Veteran's private physician indicated that this physician had treated the Veteran in the mid 1970s and 1980s for acute bronchitis.  A March 2004 report from this same private physician noted that the Veteran was exposed to Agent Orange in the military and that this, most likely than not, caused the Veteran's COPD, asthma, and chronic bronchitis.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

The Veteran served in the Republic of Vietnam during the Vietnam Era, and thus is presumed to have been exposed to an herbicide agent during service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Here, the Board notes that certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service.  

These conditions, however, do not include chronic obstructive pulmonary disease, asthma, or bronchitis.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202.  Therefore, service connection for the Veteran's lung condition is not available based on presumed exposure to Agent Orange as noted above.  The Veteran, however, is not precluded from establishing service connection by evidence of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this regard, the Board notes that in order for service connection to be awarded, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir 2005); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).  

Based on the foregoing, the Veteran should be afforded a VA examination in connection with his claim.  The examiner should review the Veteran's service treatment records, post-service medical records, and the Veteran's the lay statements in connection with the claim.  The examiner should then determine whether the Veteran's current lung condition had its onset in service, within one year of service, or is otherwise related to his military service, to include exposure to Agent Orange or gunpowder residue in service.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to affording a VA examination, the RO should contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that treated him since service for his lung condition.  Here, the Board also notes that the Veteran has been treated at the Lake City VA Medical Center.  Records from this facility dated since July 2004 should be associated with the Veteran's claims file.  The Veteran should also be informed that records and reports from his treating physicians regarding his lung condition may be obtained by him and submitted in connection with his claim.

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Finally, the Board notes that during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  

In the present appeal, the Veteran was provided with notice of the type of evidence necessary to establish his service connection claim, but was not provided notice with respect to a disability rating or effective date.  

Upon remand therefore, the Veteran should be given proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs the Veteran, among other things, that a disability rating and an effective date for the award of benefits will be assigned if the claim is allowed, and also includes an explanation as to the type of evidence that is needed to establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran and his representative, if any, notice that contains an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined by the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the claims file, who treated him since service for his lung condition.  This should include records of the Veteran's treatment at the Lake City VA Medical Center dated since July 2004.  The Veteran should also be informed that records and reports from his treating physicians regarding his lung disability may be obtained by him and submitted in connection with his claim.

The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  If the Veteran believes that all relevant medical records have been obtained, ask that he notify the VA that there is no more evidence to submit in order to prevent further delay in the adjudication of the claim.  

3.  The RO should arrange for an appropriate VA examination for the purpose of determining whether the Veteran has a current lung disability that is related to military service.  The claims file and a complete copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must reflect that this has been accomplished.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the VA examiner is specifically requested to offer an opinion as to the following: 

(a)  Does the Veteran have a current lung disability?  If so, state the diagnosis or diagnoses. 

(b)  If the VA examiner finds that the Veteran has a diagnosed lung disability, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed lung disorder had its onset during active duty, within one year of active duty, or whether such disability is otherwise related to the Veteran's military service.  The examiner should specifically indicate whether such diagnosed disorder is etiologically related to the Veteran's exposure to herbicides in service, or due to or gunpowder residue or other irritants in service.  In so doing, the examiner must make reference and discuss the findings of the October 2003, March 2004, and October 2004 reports that are discussed above.

In offering any opinion, the VA examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated with a supporting explanation.  The examination report must be typed.

4.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


